Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports strong revenue growth and first quarter earnings of $988 million First quarter financial measures compared to the same period a year ago: << - Earnings per share (diluted) of $0.91, compared to $0.80 - Net income of $988 million, versus $842 million - Return on equity of 17.4%, compared to 16.2% - Productivity ratio of 50.5%, versus 58.7% >> Year-to-date performance versus our 2010 financial and operational objectives was as follows: << Targets: 1. Earn a return on equity (ROE)(1) of 16 to 20%. For the three months, Scotiabank earned an ROE of 17.4%. 2. Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was 13.8%. 3. Maintain a productivity ratio(1) of less than 58%. Scotiabank's ratio was 50.5% for the three months. 4. Maintain strong capital ratios. At 11.2%, Scotiabank's Tier 1 capital ratio remains strong by Canadian and international standards. (1) Refer further below for a discussion of non-GAAP measures. >> TORONTO, March 9 /CNW/ - Scotiabank recorded first quarter net income of $988 million, up $146 million or 17% from the same period last year. Revenues were up a strong 16%, notwithstanding a negative foreign currency impact of $289 million. Diluted earnings per share were $0.91 compared to $0.80 in the same period a year earlier. Return on equity was 17.4% compared to 16.2% last year. "We are pleased to report our results for the first quarter in an environment of improving economic and market conditions," said President and CEO Rick Waugh. "We are still in the early days of the recovery, and we continue to carefully manage our businesses in order to achieve solid earnings and maintain a strong return on equity. "Our strategy of diversifying by geography and business line has delivered record revenues. This growth in revenues combined with our core strengths in risk management and expense control has served us well, resulting in strong net income in the first quarter. We have successfully met our retail customers' needs through growth in our retail and small business portfolios in Canada and internationally. "Canadian Banking performed particularly well, reporting strong revenue growth of 13% and record net income of $560 million, a 28% increase over the same quarter last year. This quarter's results benefited from growth in mortgages, lines of credit and personal deposits, in particular our high interest savings and chequing accounts. The year-over-year increase also came from higher net interest income as margins improved. Wealth management revenues were up 16%, with improved market conditions and strong net sales growth. "Net income in International Banking was $294 million, down from the peak of $388 million in the same quarter a year ago. Solid revenues and good cost control were more than offset by higher provisions for credit losses, a higher effective tax rate, and the significant negative effect of the stronger Canadian dollar. Excluding the negative impact of foreign currency translation, revenues grew 8%. "Scotia Capital had a very strong quarter with net income of $381 million and solid contributions from all business units. The quarter's results reflect Global Capital Markets revenues at their second highest level. Global Corporate and Investment Banking benefited from a positive change in the fair value of securities, improved margins and a moderate level of provisions for credit losses. However, this was offset by lower lending volumes and investment banking revenues. "Provisions for credit losses remain within our expectations for this stage of the credit cycle and there is evidence of stabilization as demonstrated by the decline in provisions from the previous quarter. "Our productivity ratio of 50.5%, compared to 58.7% in the same period a year ago, demonstrates our continued emphasis on expense control across the Bank. "Our capital position remains strong by both Canadian and international standards, allowing the Bank to continue to grow our businesses, pursue strategic acquisitions, and deliver shareholder dividends. "As a well-diversified organization, we continue to focus on sustainable revenue growth, capital management, leadership development, prudent risk management, and expense control. With today's announcement of results for the first three months of fiscal 2010, we are well positioned to meet our stated objectives for the year." FINANCIAL HIGHLIGHTS << As at and for the three months ended January 31 October 31 January 31 (Unaudited) 2010 2009 2009 Operating results ($ millions) Net interest income 2,147 2,099 1,966 Net interest income (TEB(1)) 2,222 2,172 2,036 Total revenue 3,906 3,735 3,351 Total revenue (TEB(1)) 3,981 3,808 3,421 Provision for credit losses 371 420 281 Non-interest expenses 2,009 2,064 2,010 Provision for income taxes 512 321 190 Provision for income taxes (TEB(1)) 587 394 260 Net income 988 902 842 Net income available to common shareholders 939 853 805 Operating performance Basic earnings per share ($) 0.92 0.84 0.80 Diluted earnings per share ($) 0.91 0.83 0.80 Diluted cash earnings per share(1) ($) 0.93 0.85 0.82 Return on equity(1)(2) (%) 17.4 16.4 16.2 Productivity ratio (%) (TEB(1)) 50.5 54.2 58.7 Net interest margin on total average assets(2) (%) (TEB(1)) 1.76 1.74 1.52 Balance sheet information ($ millions) Cash resources and securities(2) 173,472 160,572 123,687 Loans and acceptances(2) 275,816 275,885 313,204 Total assets(2) 507,626 496,516 510,646 Deposits 364,938 350,419 346,570 Preferred shares 3,710 3,710 3,710 Common shareholders' equity(2) 21,647 21,062 19,920 Assets under administration 226,308 215,097 191,826 Assets under management 43,626 41,602 34,264 Capital measures Tier 1 capital ratio (%) 11.2 10.7 9.5 Total capital ratio (%) 13.5 12.9 11.4 Tangible common equity to risk-weighted assets(1)(3) (%) 8.8 8.2 7.2 Risk-weighted assets ($ millions) 215,891 221,656 239,660 Credit quality Net impaired loans(2) ($ millions) 2,677 2,563 1,602 General allowance for credit losses ($ millions) 1,450 1,450 1,323 Sectoral allowance ($ millions) 43 44 - Net impaired loans as a % of loans and acceptances(2)(4) 0.97 0.93 0.51 Specific provision for credit losses as a % of average loans and acceptances(2) (annualized) 0.55 0.63 0.36 Common share information Share price ($) High 49.93 49.19 40.68 Low 44.12 42.95 27.35 Close 44.83 45.25 29.67 Shares outstanding (millions) Average - Basic 1,025 1,021 1,001 Average - Diluted 1,028 1,024 1,003 End of period 1,029 1,025 1,012 Dividends per share ($) 0.49 0.49 0.49 Dividend yield (%) 4.2 4.3 5.8 Market capitalization ($ millions) 46,115 46,379 30,039 Book value per common share(2) ($) 21.04 20.55 19.67 Market value to book value multiple(2) 2.1 2.2 1.5 Price to earnings multiple (trailing 4 quarters) 13.0 13.6 9.8 Other information Employees 67,910 67,802 69,451 Branches and offices 2,692 2,686 2,696 (1) Refer further below for a discussion of non-GAAP measures. (2) Amounts for January 31, 2009, have been restated to reflect the impact of the new accounting policy related to the classification and impairment of financial assets implemented in the fourth quarter of 2009, effective November 1, 2008 (refer to Note 1 of the Consolidated Financial Statements in the 2009 Annual Report for further details). (3) Amounts for January 31, 2009, have been restated to reflect a new definition of tangible common equity (refer to non-GAAP measures further below). (4) Net impaired loans are impaired loans less the specific allowance for credit losses. >> Forward-looking statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the U.S.
